DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

A Reply was filed 23 September 2021.  The amendments to the claims, abstract, and title have been entered.  Claims 1-20 are pending.  Claims 4-6 and 11-15 are withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to cancel withdrawn (nonelected) claims 11-15.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Varco (Reg. No. 59,590) on 20 October 2021.

The claims have been amended as follows: 
	Claims 11-15 have been canceled.



Rejoinder
Withdrawn claims 4-6 depend on allowable claim 1.  Thus, claims 4-6 have been rejoined.

Allowable Subject Matter
Claims 1-10 and 16-20 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646